FORM10-Q SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED: MARCH 27, 2011 COMMISSION FILE NUMBER: 0-1830 BOWL AMERICA INCORPORATED (Exact name of registrant as specified in its charter) MARYLAND 54-0646173 (State of Incorporation) (I.R.S.Employer Identification No) 6446 Edsall Road, Alexandria, Virginia22312 (Address of principal executive offices)(Zip Code) (703) 941-6300 (Registrant's telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Shares Outstanding at April 25, 2011 Class A Common Stock, $.10 par value Class B Common Stock, $.10 par value PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Thirteen Weeks Ended Thirty-nine Weeks Ended March 27, March 28, March 27, March 28, Operating Revenues: Bowling and other $ Food, beverage and merchandise sales Operating Expenses: Employee compensation and benefits Cost of bowling and other services Cost of food, beverage and merchandise sales Depreciation and amortization General and administrative Operating Income Interest and dividend income Earnings before provision for income taxes Provision for income taxes Net Earnings $ Earnings per share-basic & diluted $ Weighted average shares outstanding Dividends paid $ Per share, dividends paid, Class A $ Per share, dividends paid, Class B $ The operating results for the thirteen (13) and thirty-nine (39) week periods ended March 27, 2011are not necessarily indicative of results to be expected for the year.See notes to condensed consolidated financial statements. 2 BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (CONTINUED) (Unaudited) CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS Thirteen Weeks Ended Thirty-nine Weeks Ended March 27, March 28, March 27, March 28, Net Earnings $ Other comprehensive earnings- net of tax Unrealized (loss) gain on available- for-sale securities net of tax of ($12,065) and ($63,519) for 13 weeks, and $219,519 and $66,501 for 39 weeks ) ) Comprehensive earnings $ The operating results for the thirteen (13) and thirty-nine (39) week periods ended March 27, 2011 are not necessarily indicative of results to be expected for the year. See notes to condensed consolidated financial statements. 3 BOWL AMERICA INCORPORATED AND SUBSIDIARIES CondensedConsolidated Balance Sheets (Unaudited) As of March 27, June 27, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Inventories Prepaid expenses and other Income taxes refundable TOTAL CURRENT ASSETS LAND, BUILDINGS & EQUIPMENT Net of accumulated depreciation of $37,477,741 and $36,345,796 OTHER ASSETS: Marketable securities Cash surrender value-life insurance Other TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Dividends payable Other current liabilities Current deferred income taxes TOTAL CURRENT LIABILITIES LONG-TERM DEFERRED COMPENSATION NONCURRENT DEFERRED INCOME TAXES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 3) STOCKHOLDERS' EQUITY Preferred stock, par value $10 a share: Authorized and unissued, 2,000,000 shares - - Common stock, par value $.10 a share: Authorized, 10,000,000 shares Class A issued and outstanding 3,678,509 Class B issued and outstanding 1,468,462 Additional paid-in capital Accumulated other comprehensive earnings- Unrealized gain on available-for-sale securities, net of tax Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements. 4 BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTSOF CASH FLOWS (Unaudited) Thirty-nine Weeks Ended March 27, March 28, Cash Flows From Operating Activities Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Changes in assets and liabilities Decrease in inventories Increase in prepaid & other ) ) Decrease (increase) in income taxes refundable ) Decrease in other long-term assets Decrease in accounts payable ) ) Decrease in accrued expenses ) ) Increase in other current liabilities Net cash provided by operating activities Cash Flows From Investing Activities Expenditures for land, building and equip ) ) Net sales & maturities of short-term investments Purchases of marketable securities ) ) Net cash used in Investing activities ) ) Cash Flows From Financing Activities Payment of cash dividends ) ) Purchase of Class A Common Stock - ) Net cash used in financing activities ) ) Net Increase in Cash and Equivalents Cash and Equivalents, Beginning of period Cash and Equivalents, End of period $ $ Supplemental Disclosures of Cash Flow Information Cash Paid During the Period for: Income taxes $ $ See notes to condensed consolidated financial information. 5 BOWL AMERICA INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Thirty-nine Weeks Ended March 27, 2011 (Unaudited) 1.Basis for Presentation The accompanying unaudited condensed consolidated financial statements of Bowl America Incorporated and subsidiaries (the "Company") have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.The condensed consolidated balance sheet as of June 27, 2010 has been derived from the Company's June 27, 2010 audited financial statements.Certain information and note disclosures normally included in the annual financial statements, prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information presented not misleading. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments and reclassifications (all of which are of a normal, recurring nature) that are necessary for the fair presentation of the Company’s financial position and results of operations for the periods presented.It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company's latest annual report to the Securities and Exchange Commission on Form 10-K for the year ended June 27, 2010. 2.Investments The Company’s investments are categorized as available-for-sale.Short-term investments consist of certificates of deposits with maturities of generally three months to one year.Equity securities consist primarily of telecommunications stocks.Mutual funds consist of federal agency mortgage backed securities (Ginnie Mae).The fair value of the Company’s investments at March 27, 2011 and June 27, 2010 were as follows: March 27, 2011 Description Fair Value Cost basis Unrealized Gain Short-term investments $ $ $
